Title: From George Washington to Capel & Osgood Hanbury, 4 November 1768
From: Washington, George
To: Capel & Osgood Hanbury



Gentn
Williamsburg November 4th 1768

Of this date I have drawn upon you in favour of Mr James Gibson for One hundred pounds Sterling which please to pay, & place to Account of Mr John Parke Custis.
Since my coming to this place I have receivd a Letter from you by Captn Young (Inclosing another for Mr Custis, with an Acct of the Sales of some of his Tobacco) which I shall take an oppertunity of answering sometime hence. In the meanwhile I remain Gentn Yr Most Obedt Hble Servt

Go: Washington

